           Case 2:18-cr-00096-JAD-EJY Document 77 Filed 04/30/20 Page 1 of 2



 1                              UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 United States of America,                                Case No.: 2:18-cr-00096-JAD-EJY

 4          Plaintiff

 5 v.
                                                            Order Regarding Video Hearing
 6 Cesar Jesus Hernandez, Jr.,

 7          Defendant

 8

 9         Sentencing in this case is currently set for May 4, 2020, at 1:00 p.m. The Court finds that

10 further delay of this hearing may cause serious harm to the interests of justice based on potential

11 sentences and defense counsel’s representation that, with good-time credits, it is possible that the

12 defendant could be designated immediately after sentencing by the BOP to a halfway house or

13 transferred to a less secure facility closer to family. Accordingly, IT IS HEREBY ORDERED

14 that the sentencing and disposition set for May 4, 2020, at 1:00 p.m. will be conducted via video.

15          IT IS FURTHER ORDERED that Defense Counsel must provide all necessary

16 documents to the defendant in advance of the hearing.

17         IT IS FURTHER ORDERED that Defense Counsel/the AUSA must file any necessary

18 signed documents at least one day before the scheduled hearing as required by General Order

19 2020-05.

20         IT IS FURTHER ORDERED that the following Video Conference Instructions must be

21 complied with:

22

23
           Case 2:18-cr-00096-JAD-EJY Document 77 Filed 04/30/20 Page 2 of 2



 1                   INSTRUCTIONS FOR VIDEO CONFERENCE HEARING

 2         Instructions for scheduled hearings will be emailed to participants 30 minutes before the

 3 hearing to the participants’ email addresses that have been provided to the Court.

 4
                  Log on to the call ten minutes before the scheduled hearing time.
 5
                  Mute your sound before entering the hearing.
 6
                  Do not talk over anyone.
 7
                  State your name for the record each time you begin to speak.
 8
                  Do not allow other people on your video screen or have them moving in the
 9                 background.

10                Do not record the hearing.

11                No forward any video-conference invitations.

12                Unauthorized users on the video conference will be removed.

13         Members of the public may access and listen to the hearing by calling 888-808-6929 and

14 entering access code 2178469 no later than five minutes before the scheduled hearing start time.

15         Anyone granted remote access to a proceeding is reminded of the general prohibition

16 against photographing, recording, and rebroadcasting of court proceedings. Violation of these

17 prohibitions may result in sanctions, including removal of court issued media credentials,

18 restricted entry to future hearings, denial of entry to future hearings, or any other sanctions

19 deemed necessary by the court.

20         DATED: April 30, 2020.

21

22                                                       JENNIFER A. DORSEY
                                                         UNITED STATES DISTRICT JUDGE
23



                                                     2
